NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         RACHEL LUNT, Appellant.

                             No. 1 CA-CR 20-0124
                               FILED 10-29-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-001190-001
                The Honorable Marvin L. Davis, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                              STATE v. LUNT
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Rachel Lunt
filed a brief advising the court that, after searching the entire record, he is
unable to discover any arguable questions of law and requesting that this
court conduct an Anders review of the record. Lunt was given the
opportunity to file a supplemental brief pro se but did not do so. For
reasons that follow, we affirm Lunt’s convictions and resulting sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2           In May 2018, Wal-Mart employees apprehended Lunt and
accused her of shoplifting. About forty-five minutes later, Glendale Police
Department Officer Anthony Johnson arrived and read Lunt the Miranda 1
warnings and searched her purse. The purse contained a glass pipe, a
straw with a burnt top, and green baggies. There was also a green baggy
containing a white crystal substance that appeared to be
methamphetamine. Lunt did not deny ownership of the items and later
confirmed the purse was hers. Testing later confirmed that the white crystal
substance was a usable quantity of methamphetamine.

¶3           The State indicted Lunt on one count of possession of
methamphetamine, a dangerous drug, and one count of possession of drug
paraphernalia. See A.R.S. §§ 13-3407(A)(1), -3415(A). Lunt’s trial lasted
three days, and at the close of the State’s case, Lunt moved for acquittal
pursuant to Arizona Rule of Criminal Procedure 20. The court denied the
motion.

¶4            The jury found Lunt guilty of both counts, and the trial court
suspended imposition of sentence and placed Lunt on probation for two
years for both counts, to run concurrently. Lunt timely appealed.


1See Miranda v. Arizona, 384 U.S. 436, 467–73 (1966) (listing Miranda
warnings).


                                       2
                             STATE v. LUNT
                           Decision of the Court

¶5            This court has jurisdiction over Lunt’s timely appeal pursuant
to Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1), 13-4031 and -4033(A)(1).

                               DISCUSSION

¶6             The court has reviewed and considered counsel’s brief. The
court has searched the entire record for reversible error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30 (App. 1990) (providing guidelines for briefs when
counsel has determined no arguable issues to appeal). Searching the record
and reviewing the briefs reveals no reversible error. The record shows Lunt
was represented by counsel at all stages of the proceedings and counsel was
present at all critical stages. All proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure. The sentence imposed was
within the statutory limit. Neither counsel nor Lunt raised any issues on
appeal.

                              CONCLUSION

¶7            We affirm Lunt’s convictions and resulting sentences.

¶8           Upon filing of this decision, defense counsel is directed to
inform Lunt of the status of her appeal and of her future options. Defense
counsel has no further obligations unless, upon review, counsel finds an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Lunt shall
have 30 days from the date of this decision to proceed, if she desires, with
a pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3